DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (JP 2007-237316).  
Negishi shows a horizontal articulated robot, comprising: 
a base (2); 
a first arm (3) supported swingably about a first axis line by the base; 
a second arm (4) supported swingably about a second axis line by the first arm; and 
a cable unit connected to the base and the second arm, 
wherein the cable unit comprises: 
a flexible arm conduit (6) having a first end connected to the second arm, and a second end attached to a first plate-shaped member (not labeled) fixed to an upper surface of the base by a fastening member; 
a plurality of cables (para. [0059], [0060], [0093]) passing through the arm conduit, each of the cables having one end introduced into the second arm; and 

wherein the first plate-shaped member is configured to close a top surface opening made in the upper surface of the base, and 
wherein the top surface opening is continuous with the back-side opening (see Fig. 5).
Negishi does not show the first plate-shaped member as separate from the second plate-shaped member.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the first plate-member from the second plate-shaped member in view of the following:
· MPEP 2144.04(I) states, “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” in citing In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
· MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
· MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). However, Applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) due to the first plate-shaped member being separate from the second plate-shaped member.  In fact, paragraph [0029] of the specification as filed states, “the first plate-shaped member 61 and the second plate-shaped 
Regarding claim 2, Negishi also describes a flexible base conduit extending outside of the base from the second plate-shaped member (para. 0015), and
at least a part of the plurality of cables coming out from the second end of the arm conduit are introduced into the base conduit (para. 0005).
Regarding claim 4, Negishi shows a cover member (21) configured to close a top surface opening of the second arm attached to the first end of the arm conduit (6), and 
the top surface opening of the second arm is configured to allow an operator to put a hand of the operator into the second arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi as applied to claim 1 in view of Inoue et al. (US 2004/0261563).  
Negishi describes and shows the invention of claim 1 as described elsewhere above.  Negishi does not include a first or second plate-shaped member having a cable supporting portion supporting the plurality of cables and/or connectors.  Inoue teaches a robot having a plate-shaped cable supporting portion (14) supporting a plurality of cables (5), the supporting portion placed within the base when the plate-shaped member is fixed to the base.  The cable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Negishi robot with a cable supporting portion associated with the first and second plate shaped members and arranged within the base and second arm, respectively, to absorb twisting of the cables and prevent external forces from being exerted on the cables and cable connector as taught by Inoue.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658